STATE OF MICHIGAN

                            COURT OF APPEALS



In re CHRISTOPHER ROSS, JR., Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     August 21, 2018
                Petitioner-Appellee,

v                                                                    No. 331096
                                                                     Oakland Circuit Court
CHRISTOPHER ROSS, JR.,                                               Family Division
                                                                     LC No. 2014-826056-DL
                Respondent-Appellant.


Before: SWARTZLE, P.J., and CAVANAGH and M. J. KELLY, JJ.

SWARTZLE, P. J. (concurring)

        I concur in the judgment reached by the majority. With respect to the various issues on
appeal, I agree with the majority that the trial court did not err by holding that respondent’s trial
counsel was not ineffective for failing to file a witness list, call several witnesses, or obtain a
pretrial polygraph exam. I also agree with the majority that the trial court did not err by refusing
to allow certain expert testimony or limiting the scope of the Ginther1 hearing on remand. On
the sole remaining issue of whether trial counsel was ineffective with respect to certain mobile
phone records, I likewise agree with the majority, albeit for a slightly different, but in my
opinion, important reason.

        During the bench trial, there was never a question whether the minor respondent and the
minor complainant engaged in sexual activity, the only question was whether it was consensual.
Respondent maintained that it was consensual, and complainant maintained that it was not. The
trial came down to a question of credibility, the trial court found complainant more credible than
respondent, and respondent was adjudicated responsible on one count of CSC-IV, MCL
750.520e.

       During the trial, there was a factual dispute about a collateral matter, complainant’s
mobile phone. Respondent consistently maintained that, just moments after the sexual activity,


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -1-
he asked complainant if he could use her phone to call his mother, she agreed, and he called his
mother but did not reach her. Complainant flatly denied letting respondent use her phone. If
respondent was telling the truth about the phone, then this would suggest that (a) the two minors
were on reasonably good terms immediately after the sexual activity, 2 and (b) respondent was
credible on a contested issue of fact. If, instead, complainant was telling the truth, then her
credibility would be comparatively bolstered.

        On remand, the trial court heard conclusive evidence that respondent had, in fact, used
complainant’s phone at the time in question. Based on this, the trial court held that there was “a
fatal inconsistency” in complainant’s testimony about the mobile phone, and that this showed
that complainant “was at a minimum unsure, at a maximum untruthful” on this collateral matter.
This is a factual finding related to a witness’s credibility and, in the absence of clear error, we
must defer to the trial court. People v Shaw, 315 Mich. App. 668, 671-672; 892 NW2d 15 (2016).
In a “he said/she said” credibility contest, determinations of who is telling the truth about a
collateral matter can tip the scales between guilt and innocence (or, as here, between being
adjudicated responsible or not), and the trial court recognized this in “questioning the fairness
and soundness of its verdict.” Thus, there is at least a colorable argument that had respondent
and complainant testified as they did at trial, and had complainant been confronted with accurate
phone records and her credibility consequently damaged, there is a reasonable probability that
the outcome of the trial would have been different. People v Solloway, 316 Mich. App. 174, 188;
891 NW2d 255 (2016).

        Yet this is not enough to show ineffective assistance of counsel, as the majority correctly
recognizes. Respondent must also show that his trial counsel’s performance fell below an
objective standard of reasonableness, and we do not evaluate trial counsel’s performance with
the benefit of hindsight. People v LaVearn, 448 Mich. 207, 216; 528 NW2d 721 (1995). On this
score, the trial court’s credibility determination with respect to respondent’s mother cannot be
squared with its conclusion that trial counsel’s performance was objectively deficient.

         During the remand hearing, respondent’s mother testified that, prior to the trial, she gave
trial counsel screenshots of her AT&T online account statement. For some unexplained reason,
these screenshots did not show the call from complainant’s phone to respondent’s mother’s
phone (although it was later confirmed that such a call did take place), but the screenshots
purportedly did show three calls from the mother’s phone to complainant’s phone about a minute
or so after the first call was made. If trial counsel actually had these screenshots in hand prior to
trial, then he should have subpoenaed the full records, as there is no plausible explanation for
why respondent’s mother would call complainant’s phone three times at that precise time except
for the obvious one—she was returning her son’s call made just moments before.

     Crucially, however, respondent’s mother had two mobile phones, a personal one through
AT&T and a work one through Verizon. Trial counsel testified during the hearing on remand


2
 It is possible, of course, that complainant could have let respondent use her phone out of fear or
shock or some other reason consistent with her being sexually attacked. Yet, given
complainant’s testimony at trial, this line of questioning could not be explored.


                                                -2-
that he believed that respondent’s mother gave him “the wrong phone records,” possibly from “a
different phone number,” i.e., the Verizon number. The records he received from the mother did
not support respondent’s position, according to trial counsel. Thus, if trial counsel did not, in
fact, have the AT&T screenshots showing respondent’s mother’s three calls to the complainant’s
phone at the time in question, then he could not be faulted for not researching the matter further.
Thus, this question comes down to a different “he said/she said” credibility contest—trial
counsel versus respondent’s mother.

        In its ruling, the trial court found the testimony of respondent’s mother “not credible.”
More specifically, with respect to which phone records were included in a binder that
respondent’s mother provided to trial counsel before trial, the trial court found her testimony
“completely untruthful.” It is this factual finding on credibility that undermines respondent’s
claim of ineffective assistance of counsel. Without a factual finding that trial counsel actually
received, prior to trial, some evidence showing calls between respondent’s mother’s phone and
complainant’s phone, there is nothing in the record to suggest that trial counsel was reasonably
put on notice to investigate the matter further. Thus, the trial court erred in holding that trial
counsel’s performance fell below an objective standard of reasonableness, and this error is fatal
to respondent’s claim of ineffective assistance of counsel.

       For these reasons, I concur in the majority’s judgment.



                                                            /s/ Brock A. Swartzle




                                                -3-